DETAILED ACTION
This office action is in response to application filed on 6/22/2021 and preliminary amendment made on 6/24/2021.
Claims 2 – 25 are pending.
Priority is claimed as CON of 16/532930 (filed on 8/6/2019), which is CON of 13/894350 (USPAT 10417037, filed on 5/14/2013), which claims priority to provisional applications 61/799916 (filed on 3/15/2013) and 61/647434 (filed on 5/15/2012).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5, 9, 10, 13, 17, 18, 21 and 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 4, 11 – 13 and 17 – 19 of copending Application No. 16532930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other the claimed limitations in both application are just obvious variations of each other, see comparison table below for details.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
Reference application
Claim 2
Claim 2
Claim 5
Claim 4
Claim 9
Claim 3
Claim 10
Claim 11
Claim 13
Claim 13
Claim 17
Claim 12
Claim 18
Claim 17
Claim 21
Claim 19
Claim 25
Claim 18



Claims 2, 9, 10, 17, 18 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 19, 20, 36 and 37 of U.S. Patent No. 10417037. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations in both application are just obvious variations of each other, see comparison table below for details.


USPAT 10417037
Claim 2
Claim 1
Claim 9
Claim 2
Claim 10
Claim 19
Claim 17
Claim 20
Claim 18
Claim 36
Claim 25
Claim 37


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 3, 6 – 8, 10, 11, 14 – 16, 18, 19 and 22 – 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cao et al (USPAT 6446004, prior art part of IDS dated 8/25/2021, hereinafter Cao).

As per claim 1, Cao discloses: A method of processing a user input, the method performed at an electronic device with one or more processors and memory, the method comprising: at the electronic device: 
identifying a location of a portable electronic device associated with a user; (Cao col 11, line 63 – col 12, line 1: “For example, the server session manager 441 (FIG. 5) requests the user's current location, in for instance latitude/longitude coordinate format, by connecting to the user computing device 200 over the WAN interface 442 (FIG. 5) and WAN interface 243 (FIG. 3)”.)
receiving a domain corresponding to the location of the portable electronic device associated with the user from a service provider; (Cao col 12, lines 1 – 8: “the server session manager 441 requests the locations of the destination locations 700 by connecting to the destination locations servers 310 (or by searching the locations database 443). The number of the destination locations is represented as an index counter "I" in FIG. 7, and is set to zero (I=0) at step 520. The server session manager 441 computes the distance between the user and a plurality of significant destination locations (mapped to the claimed domain)”.)
identifying the domain corresponding to the location of the portable electronic device associated with the user; (Cao col 10, lines 11 – 22: “step 454 wherein the active calendar (300) session manager 331 searches for user calendar entries (mapped to the claimed input of the user) in the entries database 333, to determine the user's intent, for example visit a museum, watch a movie, fly to Los Angeles, etc. The session manager 441 of the event proximity server 400 (FIG. 5) then compares the distance between the user mobile computing device 200 and a particular destination location 700 (retrieved from the location database 443) within a threshold value (retrieved from the threshold distance database 235). This distance is calculated using data from the GPS-derived location data of the user mobile computing device 200 and the event proximity server 400”.)
(Cao col 10, lines 11 – 55, “step 454 wherein the active calendar (300) session manager 331 searches for user calendar entries (mapped to the claimed input of the user) in the entries database 333, to determine the user's intent, for example visit a museum, watch a movie, fly to Los Angeles, etc… If a match exists between the, calendar entry, the user current location (200), and the destination location 700, the session manager 441 of the event proximity server 400 establishes a connection to a destination location server 310 at step 456, notifying the latter that a user is in proximity to a destination location 700, that is within a desired proximity range (i.e., within a predetermined threshold distance)… the event proximity server 400 decides, based on the user's calendar entries, what kind of requests to send to the destination location 700, e.g. connect to a purchasing system, connect to the server to receive software code, etc., and whether the user or the user mobile computing device 200 has requested that a specific application from the application database 444 (FIG. 5) be executed on the event proximity server 400, the destination location 700, and/or on the user mobile computing device 200. If the user has requested the execution of a specific application or the download of information, the session manager 441 of the event proximity server 400 (FIG. 5) processes this request, identifies the application to be executed and executes the same on the event proximity server 400, the destination location server 310 and/or the user computing device 200, at step 458, preferably with the user interaction and a time stamp when the application execution is completed”.)  

As per claim 3, Cao further discloses:
The method of claim 2, further comprising receiving the domain from the service provider prior to identifying the location of the portable electronic device. (Cao col 12, lines 1 – 8.)

As per claim 6, Cao further discloses:
The method of claim 2, further comprising, associating the domain with the portable electronic device. (Cao col 12, lines 1 – 8: “the server session manager 441 requests the locations of the destination locations 700 by connecting to the destination locations servers 310 (or by searching the locations database 443). The number of the destination locations is represented as an index counter "I" in FIG. 7, and is set to zero (I=0) at step 520. The server session manager 441 computes the distance between the user and a plurality of significant destination locations (mapped to the claimed domain)”.) 

As per claim 7, Cao further discloses:
The method of claim 6, further comprising: identifying an updated location of the portable electronic device; determining that the updated location no longer corresponds (Cao col 12, lines 35 – 47.)

As per claim 8, Cao further discloses:
The method of claim 7, further comprising: after dissociating the domain from the portable electronic device: receiving a second input of the user; in accordance with the second input, identifying a task type that does not correspond to the domain; and, in response to identifying the task type, sending a request, associated with the input, to perform at least a portion of a task to a service provider other than the service provider.  (Cao col 10, lines 11 – 55.)

As per claim 10, it is the device variant of claim 2 and is therefore rejected under the same rationale.
As per claim 11, it is the device variant of claim 3 and is therefore rejected under the same rationale. 
As per claim 14, it is the device variant of claim 6 and is therefore rejected under the same rationale.
As per claim 15, it is the device variant of claim 7 and is therefore rejected under the same rationale.
As per claim 16, it is the device variant of claim 8 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory computer-readable storage medium variant of claim 2 and is therefore rejected under the same rationale.

As per claim 22, it is the non-transitory computer-readable storage medium variant of claim 6 and is therefore rejected under the same rationale.
As per claim 23, it is the non-transitory computer-readable storage medium variant of claim 7 and is therefore rejected under the same rationale.
As per claim 24, it is the non-transitory computer-readable storage medium variant of claim 8 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 9, 12, 17, 20 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao, in view of Julia et al (USPAT 7036128, prior art part of IDS dated 8/9/2021, hereinafter Julia).

As per claim 4, Cao did not disclose:
	The method of claim 2, further comprising receiving at least one task flow model from the service provider prior to identifying the location of the portable electronic device.

	The method of claim 2, further comprising receiving at least one task flow model from the service provider prior to identifying the location of the portable electronic device. (Julia col 20, lines 47 – 57: default behavior of an agent.) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Julia into that of Cao in order to receive at least one task flow model from the service provider prior to identifying the location of the portable electronic device. Julia teaches that setting default task flow behavior is commonly known and employed in the field of task scheduling, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 9, Cao did not disclose:
	The method of claim 2, wherein the input is a voice input of the user that has been converted to text.
However, Julia teaches:
The method of claim 2, wherein the input is a voice input of the user that has been converted to text. (Julia col 8, lined 38 – 45.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Julia into that of Cao in order to have the input is a voice input of the user that has been converted to text. Julia has shown that the claimed limitation is merely a commonly known and used communication 

As per claim 12, it is the device variant of claim 4 and is therefore rejected under the same rationale. 
As per claim 17, it is the device variant of claim 9 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory computer-readable storage medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 25, it is the non-transitory computer-readable storage medium variant of claim 9 and is therefore rejected under the same rationale.

Claims 5, 13 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao, in view of Karp et al (USPAT 6493712, prior art part of IDS dated 8/9/2021, hereinafter Karp).

As per claim 9, Cao did not disclose:
	The method of claim 2, further comprising, receiving at least an identification of a vocabulary from the service provider prior to identifying the location of the portable electronic device.
However, Karp teaches:
	The method of claim 2, further comprising, receiving at least an identification of a vocabulary from the service provider prior to identifying the location of the portable  (Karp col 3, lines 6 – 10, The self-describing attribute vocabularies 48-49 are themselves resources which are registered into the repository 16 by their service providers a pair of vocabulary handlers 44-45, respectively Col 4, lines 10-13, The service providers 40-42 and the vocabulary handlers 44-45 manage the resources that they register with the repository 16 and include driver routines adapted to the particulars of their resources”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Karp into that of Cao in order to receive at least an identification of a vocabulary from the service provider prior to identifying the location of the portable electronic device. Karp col 1, lines 62 – 66 teaches that it is commonly known in the field that using self-described attribute vocabularies can enhance the capability of service providers to advertise their resources and that facilitate the addition of new types of resources and attributes to the system, the combination of prior art would therefore enhance the overall appeals of all references.

As per claim 13, it is the device variant of claim 5 and is therefore rejected under the same rationale.
As per claim 21, it is the non-transitory computer-readable storage medium variant of claim 5 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al, “A Probabilistic Topic-Based Ranking Framework for Location-Sensitive Domain Information Retrieval”, teaches probabilistic ranking framework for domain information retrieval where users are interested in a set of location-sensitive topics, and recognizes the geographical distribution of topic influence in the process of ranking documents and models it accurately using probabilistic Gaussian Process classifiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196